Citation Nr: 1808959	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  13-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee condition, to include as secondary to service-connected L5-S1 and L4-L5 disc herniation.

2.  Entitlement to an increased evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis.

3.  Entitlement to an evaluation in excess of 10 percent prior to March 19, 2015 and a compensable evaluation thereafter for superficial peroneal nerve, left side of body (claimed as left calf).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1989 and from July 1989 to July 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to an increased evaluation for bilateral pes planus and plantar fasciitis was previously before the Board in December 2016, at which time it was remanded for additional development.  While on remand, the RO granted the Veteran an increased 10 percent evaluation for this condition for the entire period of appeal in a March 2017 rating decision.  It is noted that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As, there are higher evaluations available for the service-connected bilateral pes planus and plantar fasciitis, the Veteran's claim is still in controversy and shall continue to be adjudicated by the Board.  The title on the caption page has been amended to reflect these findings.

The Veteran originally requested a hearing in conjunction with his claim.  A hearing before the Board was scheduled for January 2018.  However, in a signed November 2017 correspondence, the Veteran indicated that he no longer desired a hearing and wished to withdraw his request.  As such, the Board finds that the Veteran has made a knowingly request to withdraw his hearing and such hearing request is withdrawn.  The Board shall proceed to adjudicate the Veteran's claim accordingly.


The issue of a claim for disability due to exposure to toxic waste at Fort McLellan has been raised by the record in a May 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection for a right knee condition is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a right knee condition in August 2006.  In an April 2007 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in April 2008.  The Veteran then filed the current claim to reopen in July 2010.

2.  The evidence added to the record since the final April 2007 rating decision is not cumulative or redundant of the evidence of record on file at the time and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee condition.

3.  Throughout the period of appeal, the Veteran's service-connected bilateral pes planus and plantar fasciitis have only been manifested by, at most, moderate impairment, shown by pain on use and the use of orthotics without alleviation.

4.  Throughout the period of appeal prior to March 19, 2015, the Veteran's service-connected superficial peroneal nerve, left side of body has only been manifested by, at most, moderate impairment, shown by wholly sensory symptoms such as pain.

5.  From March 19, 2015, the Veteran's service-connected superficial peroneal nerve, left side of body has been asymptomatic, with any left lower extremity pain solely attributable to the Veteran's other service-connected disability of that extremity affecting the sciatic nerve.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

2.  Throughout the period of appeal, the criteria for an evaluation in excess of 10 percent for bilateral pes planus and plantar fasciitis are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.49, 4.71a, Diagnostic Code 5276 (2017).

3.  Throughout the period of appeal, the criteria for an evaluation in excess of 10 percent prior to the March 19, 2015 and in excess of 0 percent thereafter for superficial peroneal nerve, left side of body are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.49, 4.124a, Diagnostic Code 8722 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected feet disability is rated as 10 percent throughout the period of appeals.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent evaluation is warranted for a condition that is moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  Id.  A 30 percent evaluation is warranted for a condition that is severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.  A 50 percent evaluation is warranted for a condition that is pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. §  4.59.  The application of 38 C.F.R. §  4.59  is not limited to arthritis-related claims.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's service-connected superficial peroneal nerve, left side of body (hereinafter left calf disability) is rated as 0 percent prior to December 27, 2012, 10 percent from December 27, 2012 to March 19, 2015, and 0 percent thereafter.  38 C.F.R. § 4.124a, Diagnostic Code 8722.  A 0 percent evaluation is warranted for incomplete paralysis of the superficial peroneal nerve that is mild.  Id.  A 10 percent evaluation is warranted for incomplete paralysis of the superficial peroneal nerve that is moderate.  Id.  A 20 percent evaluation is warranted for incomplete paralysis of the superficial peroneal nerve that is severe.  Id.  A 30 percent evaluation is warranted for complete paralysis of the superficial peroneal nerve, eversion of the foot weakened.  Id.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2017).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Right Knee

The Veteran filed a claim for service connection for a right knee condition in August 2006.  In an April 2007 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in April 2008.  The Veteran then filed the current claim to reopen in July 2010.  The RO declined to reopen the Veteran's claim in a July 2010 rating decision.  However, in a February 2017 statement of the case (SOC), the RO subsequently reopened the Veteran's claim and denied it on the merits.

Despite the fact that the RO reopened the Veteran's claim, the Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 Fed. 3d. 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must first review whether new and material evidence has been submitted to reopen the previously denied claim.

The April 2007 rating decision denied the claim on the basis that there was no showing of any in-service event, disease, or injury upon which to base service-connection.  The Veteran was notified of the decision on April 2007.  He had until April 2008 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until July 2010, over 2 years after the deadline.  Therefore, the April 2007 rating decision became final. 

Since the April 2007 rating decision was finalized, the Veteran submitted additional evidence, to include an argument that his condition should be attributed to his service-connected L5-S1 and L4-L5 disc herniation, as well as the results of a December 2016 VA examination with opinion.  These statements and VA examination are new because they had not been previously considered.  They are also material because they address the issue of the existence of a potential nexus between the Veteran's current right knee disability and his service-connected L5-S1 and L4-L5 disc herniation.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110  for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for a right knee condition is reopened.

Bilateral Feet

At the outset it is noted that the Veteran's claim stems from a July 2010 claim for an increased evaluation.  Thus, including the year lookback period, the Veteran's appeals period goes back to July 2009, and such consideration shall include that time period for review.

The Veteran contends that his bilateral pes planus and plantar fasciitis (hereinafter bilateral feet) are worse than currently reflected by his evaluation of 10 percent.  In this regard, the Veteran has indicated that this condition causes him great pain, including the use of medication and orthotics to treat.

A review of the Veteran's outpatient treatment records shows that the Veteran has continually been followed for his bilateral foot disability throughout the period of appeal.  Findings have included pain on motion, prescribed pain medication, and prescribed shoe inserts.  No other symptoms have been reported, to include marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.

The Veteran was provided with a VA examination in October 2009.  At the examination, the Veteran reported constant pain in the both feet.  The pain occurred in the heels and arches.  The pain was described as crushing and sharp, on a level of 7 on a scale of 1 to 10 at its worst.  The pain is exacerbated by walking and relieved by nothing else.  There was also pain at rest, but no weakness, stiffness, swelling, or fatigue on rest, standing, or movement.  The condition has not led to any infections, hospitalizations, or surgery.  The Veteran has received cortisone shots to treat the pain.  The Veteran's usual occupation was affected due to inability to stand or walk for extended periods of time.

The Veteran was provided with an additional VA examination in October 2010. An examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  For ambulation the Veteran used a brace for pain.  He did not require crutches, a cane, corrective shoes, a wheelchair, a prosthesis, or a walker.

The Veteran was provided with an additional VA examination in May 2012.  It was noted that the Veteran had bilateral plantar fasciitis, for which he used no assistive aids and did not have any noted occupational impairment.  Pain was the only symptom noted.

The Veteran was provided with a VA examination February 2017.  The Veteran's x-rays revealed moderate degenerative disease of the joints of the great toes and the metatarsal bones, minimal plantar bone spurs, and enthesopathic changes of the left
Achilles tendon of the heel.  The Veteran was diagnosed with bilateral moderate degenerative joint disease of the 1st phalangeal metatarsal joints of both feet, plantar bone spurs (bony projections) both feet that were mild, probable scarring of the tissues surrounding the left Achilles tendon repair, status post surgical repair of ruptured Achilles tendon that was healed, and plantar fasciitis.  The Veteran reported pain of the soles of the feet that was most likely secondary to the bone spurs.  The Veteran has been diagnosed with and has treated for plantar fasciitis in the past.  The Veteran reported pain in the first metatarsal phalangeal joints is due to degenerative arthritis.  The pain in the right heel is due to scarring post surgical repair of the ruptured Achilles tendon.  The Veteran has an arch present in both feet.  The arch height is only mildly decreased.  The veteran does not have significant pes planus.  The Veteran has mild tenderness to palpation of the arches of the feet and of the heels.  He has clinically moderate plantar fasciitis. The veteran has been treated multiple times for plantar fasciitis.  The condition was noted in his service treatment records dated May 2006.  He was referred to Orthopedics.  He was treated with custom orthotics.  The Veteran was treated in 2009 by civilian podiatrist for plantar fasciitis involving the heels.  He received cortisone injections in the feet, icing and stretching exercises.  According to the Veteran's statement, the foot symptoms cause primarily pain when the Veteran has not used the feet for a prolonged period of time such as
after sleeping.  Under normal conditions of use, the existing conditions(plantar fasciitis) would not cause dysfunction.  The Veteran reports flare-ups only in the morning after sleeping ( prolonged lack of use).  

The examiner opined that degenerative arthritis of both 1st metatarsal phalangeal joints is consistent with the Veteran's age of 55 years and is most likely age related.  The bone spurs are most likely the cause of the Veteran's sole pain and
clinically could cause plantar fasciitis.  The Veteran's heel pain is probably
secondary to scarring from the previous Achilles tendon rupture and the
surgery to repair the rupture.  The Veteran has an arch in both feet.  If pes planus was present at all, it would not be clinically significant and would not cause pain in the arches of the feet.

Having carefully reviewed the evidence of record, the Board finds that the Veteran's bilateral foot disability more nearly approximates an evaluation of 10 percent for the entire period of appeal.  The evidence of record shows that both of the Veteran's feet were to such a severity that he had pain on use and required the use of pain medication and shoe inserts throughout the period of appeal.  Although the Veteran was also noted to have degenerative arthritis, the probative medical opinion of the 2017 VA examiner found that such arthritis was likely age related and not the result of military service or a service-connected disability.  So to the extent that such caused the Veteran moderate pain, it would not be considered in the overall severity of the Veteran's condition.  However, granting the Veteran widest latitude and including such pain, it would only still be moderate at most and not resulting in any other significant physical manifestations as contemplated by the Rating Schedule.  Thus, in accordance with the Rating Schedule, a 10 percent evaluation is warranted where there are moderate symptoms, including pain on use. 

However, the medical evidence of record has not shown that the Veteran's foot disorder results in more severe impairment, such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  Rather, the Veteran's complaints appear to be wholly sensory related to pain only.

As such, the Board finds that an evaluation higher than 10 percent is not warranted for the Veteran's bilateral feet throughout the period of appeal, as he has not shown evidence of more than moderate symptoms, including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities, during the appeals period.

The Board has considered whether staged ratings are warranted, but finds that they are not.  The most probative evidence of record does not show that there are distinct periods of time where evaluations higher than a 10 percent evaluation are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's bilateral feet at any time during the period pertinent to this appeal.  38 U.S.C. § 5110  (2012).

The Veteran has not raised the matter of an extrascheduler rating, and the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (holding that either the veteran must assert that a scheduler rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.

Superficial Peroneal Nerve

At the outset it is noted that the Veteran's claim stems from a December 2012 claim for an increased evaluation.  Thus, including the year lookback period, the Veteran's appeals period goes back to December 2011, and such consideration shall include that time period for review.

The Veteran contends that his left calf disability is worse than currently reflected by his evaluations of 0 percent prior to December 27, 2012, 10 percent prior to March 19, 2015, and 0 percent thereafter.  In this regard, the Veteran has indicated that this condition causes him great pain, and interferes with his abilities in standing, walking, and sitting.

A review of the Veteran's outpatient treatment records shows that the Veteran has continually been followed for his nerve complaints in his left lower extremity throughout the period of appeal.  Findings have included complaints of pain and loss of sensation in the left lower extremity.  No other symptoms have been reported, to include fatigue, weakness, muscular atrophy, trophic changes, or any other physical manifestations.

The Veteran was provided with a VA examination in May 2012.  At this examination, it was noted that the Veteran suffered from radiculopathy due to his service-connected lumbar spine disability that affected the superficial peroneal nerve.  Symptoms included mild numbness only.  The Veteran's condition was found to be of an overall mild severity.

The Veteran was provided with an additional VA examination in December 2013.  At this examination, it was noted that the Veteran suffered from radiculopathy due to his service-connected lumbar spine disability that affected the superficial peroneal nerve.  Symptoms included mild numbness and mild paresthesias.  The VA examiner opined that, based upon these symptoms and the fact that they affected the superficial peroneal nerve, the Veteran's condition was of an overall moderate severity.  The examination was administered in response to the Veteran's December 2012 claim of a worsening condition and, thus, the onset of the Veteran's complaints as shown on the current examination were taken to reflect the state of the Veteran's condition at the time of his claim as well.

The Veteran was provided with an additional VA examination in March 2015.  At this examination, it was noted that the Veteran suffered from radiculopathy due to his service-connected lumbar spine disability that affected the sciatic nerve.  Symptoms included mild pain, numbness, and paresthesias.  The Veteran's overall condition was found to be mild.  There were no symptoms found for the Veteran's superficial peroneal nerve.

The Veteran was provided with an additional VA examination in April 2017.  At this examination, it was noted that the Veteran suffered from radiculopathy due to his service-connected lumbar spine disability that affected the sciatic nerve.  Symptoms included mild pain and numbness.  The Veteran's overall condition was found to be mild.  There were no symptoms found for the Veteran's superficial peroneal nerve.  Rather, the superficial peroneal nerve was noted as normal.

Having carefully reviewed the evidence of record, the Board finds that the Veteran's left calf disability more nearly approximates an evaluation of 0 percent prior to December 27, 2012, 10 percent prior to March 19, 2015, and 0 percent thereafter for the entire period of appeal.  The evidence of record shows that the Veteran's left calf disability appeared to be mild and wholly sensory prior to December 27, 2012, with only symptoms of mild numbness.  Beginning in December 27, 2012, as evidenced by the December 2013 VA examination, the Veteran's left calf disability had been shown to have increased to an overall moderate severity over the past year, as indicated in the medical findings with additional findings of mild paresthesias and the Veteran's December 2012 lay statements regarding a worsened disability in conjunction with his claim.  However, beginning in March 19, 2015, the Veteran's condition, as it related to the superficial peroneal nerve and shown in the results of the March 2015 VA examination, appears to have been asymptomatic, as all of the moderate symptoms associated with the left lower extremity appear to have been solely related to the Veteran's service-connected sciatic nerve instead.  These findings were later confirmed in the Veteran's April 2017 VA examination.  As such, the Veteran's symptoms during this time period, as prior to December 27, 2012 were also to, at most, a mild severity due to their asymptomatic nature.  Thus, in accordance with the Rating Schedule, only a 0 percent rating prior to December 27, 2012, 10 percent rating prior to March 19, 2015, and a 0 percent rating thereafter are warranted for the Veteran's left calf disability.

However, the medical evidence of record has not shown that the Veteran's left calf disability resulted in more moderate impairment, such as increased numbness, paresthesias, or pain, prior to December 27, 2012 or after March 19, 2015.  Rather, the Veteran's complaints appear to be wholly sensory related to mild pain only.  Additionally, the medical evidence of record has not shown that the Veteran's left calf disability resulted in more severe impairment, such as severe numbness, paresthesias, pain, loss of use, or eversion of the foot weakened during any time during the course of the appeal.

As such, the Board finds that an evaluation higher than a 0 percent rating prior to December 27, 2012, 10 percent rating prior to March 19, 2015, and a 0 percent rating thereafter, during the appeals period is not warranted.

The Board has considered whether additional staged ratings are warranted, but finds that they are not.  The most probative evidence of record does not show that there are distinct periods of time where evaluations higher than the respective noncompensable and 10 percent evaluations are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's left calf disability at any time during the period pertinent to this appeal.  38 U.S.C. § 5110  (2012).

The Veteran has not raised the matter of an extrascheduler rating, and the evidence does not present exceptional or unusual circumstances.  Doucette, 28 Vet. App. at  369-70 (holding that either the veteran must assert that a scheduler rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.


ORDER

New and material evidence has been received in the claim for entitlement to service connection for a right knee condition, to include as secondary to service-connected L5-S1 and L4-L5 disc herniation and, thus, the claim is reopened.

Entitlement to an increased evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis is denied.

Entitlement to an evaluation in excess of 10 percent prior to March 19, 2015 and a compensable evaluation thereafter for superficial peroneal nerve, left side of body (claimed as left calf), is denied.


REMAND

Having reopened the Veteran's claim for service connection for a right knee condition, the Board finds that it must be remanded for an addendum VA examination opinion.

Although the Veteran was last afforded a VA examination with opinion in December 2016, the scope of the inquiry was limited to a discussion of whether the Veteran's right knee condition was caused or aggravated by his service-connected L5-S1 and L4-L5 disc herniation.  There was no discussion of a relationship to any other joint groups.  A negative nexus opinion was provided in this regard.

However, in March 2017, the Veteran submitted further argument alleging a potential relationship between his right knee and service-connected left knee, contending that overcompensation for the lack of use of his left knee caused damage or aggravated his right knee.  In support, the Veteran provided a March 2009 treatment record from his private physician stating that he used his right knee more as support to compensate for the left knee.  However, the physician did not provide a detailed nexus opinion stating that the Veteran's currently diagnosed arthritis in his right knee was actually caused by or aggravated by the left knee.

A such, due to the potential interrelationship of these two disabilities, the Board finds that the Veteran's claims file should be returned to the December 2016 VA examiner so that the aforementioned records may be reviewed and opinion may be provided regarding any potential causation or aggravation of the Veteran's right knee by the left knee.  A complete rationale should be provided.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Thereafter, return the Veteran's claims file to the VA examiner who conducted the December 2016 VA examination for his right knee.  If that examiner is no longer available, then the claims file should be forwarded to an examiner of like skill and qualification.

The examiner should review the Veteran's claims file, to particularly include the Veteran's referenced March 2009 findings from his private physician, and render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right knee condition is related to the Veteran's service-connected left knee, to include as a result of causation or aggravation beyond its natural progression.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached, and take note of the fact that any negative opinion may not be based solely on the lack of documented evidence of injury in the service treatment records, i.e., the opinion must also consider the Veteran's history as stated at the examination and otherwise in the record.

3. Thereafter, readjudicate the remaining issues on appeal. If any benefit sought on appeal remains denied, furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


